Citation Nr: 1243359	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1965 to January 1967, and from July 1970 to April 1988.

This appeal to the  Board of Veterans' Appeals (Board) arose from a March 2003 rating decision, in which the RO, inter alia, denied entitlement to a TDIU. The Veteran filed a notice of disagreement (NOD) in May 2003, and the RO issued a statement of the case (SOC) in August 2003. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the Veteran's former accredited representative, AMVETS, submitted a memorandum indicating that the Veteran was withdrawing his appeal for total disability based on individual unemployability and that AMVETS had decided to withdraw as the Veteran's representative.

In August 2004, the Board remanded the appeal to the RO to clarify whether the Veteran wished to withdraw his claim for a TDIU, and if not, to provide the Veteran with an opportunity to appoint representation, and to afford him a hearing before a Veterans Law Judge at the RO. 

In March 2006, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, he clarified that he was proceeding in the appeal pro se. 

In May 2006, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC) for additional development. After accomplishing further action, in August 2009, the AMC issued a supplemental statement of the case (SSOC), reflecting the continued denial of the claim.

In a September 2009 decision, the Board denied entitlement to a TDIU, to include on an extra-schedular basis. In October 2009, the appellant filed a motion for reconsideration of the September 2009 Board decision. In July 2010, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 20.1000, 20.1001 (2012).

In August 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Mark R. Lippman as his representative. 

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand the September 2009 Board decision, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

In October 2011, the Board remanded the claim on appeal to the RO for further development.  After accomplishing the requested development, the RO continued to deny the claim (as reflected in a September 2012 SSOC), and returned this matter to the Board  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been granted service connection for low back pain, muscular, with degenerative changes (rated as 40 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral high frequency sensorineural hearing loss (rated as 0 percent disabling).  The Veteran's combined disability rating is 50 percent. 

3.  The Veteran has worked as a building maintenance repair man, a plumbing supplies salesperson, and a construction engineer.  He reported that he last worked in approximately 1995-1997 as a result of his difficulties with his back and lower extremities.  

4.  The combined rating for the Veteran's service-connected disabilities do not meet the minimum percentage requirements for an award of a TDIU, and the disability has not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, which includes claims for a TDIU, a claimant must be provided with information pertaining to assignment of disability ratings, (, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a May 2006 post-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a TDIU.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  This letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim, and provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess. 

After issuance of the May 2006 letter, and opportunity for the Veteran to respond, the August 2009 and September 2012 SSOC's reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent objective evidence associated with the claims file consists of the Veteran's service treatment records, private records, VA medical records, the reports of VA examinations, a disability determination by the Social Security Administration (SSA), and a July 2009 determination by the Director of VA's Compensation and Pension Service. Also of record and considered in connection with the appeal is the transcript of the March 2006 hearing are various written statements provided by the Veteran as well as his testimony at his.  

In sum, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012). 

In this case, service connection is in effect for low back pain, muscular, with degenerative changes (rated as 40 percent disabling), tinnitus (rated as 10 percent disabling), and bilateral high frequency sensorineural hearing loss (rated as 0 percent disabling).  The Veteran's combined disability rating is 50 percent.  Thus, he does not meet the minimum TDIU percentage requirements because his service-connected disabilities constitute a total disability of less than 70 percent.  38 C.F.R. § 4.16(a).  

However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases-and pursuant to specifically prescribed procedures-when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b)(a) and 4.16(b). 

The central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

In this case, the record reflects that the Veteran graduated high school and attended two years of college.  He has worked as a building maintenance repair man, a plumbing supplies salesperson, a construction engineer and as a carpenter.  The Veteran reported that he last worked in approximately 1995-1996 as a carpenter. 

In a February 2002 decision, the Veteran was found totally disabled for Social Security Administration (SSA) purposes, due to degenerative joint disease of the lumbosacral spine and the low thoracic spine (substantiated by x-rays), severe high frequency sensorineural hearing loss, and tinnitus.  It was determined that the Veteran had impairments which were considered to be "severe" under the Social Security Act and Regulations as the Veteran's impairments prevented him from performing all of his past relevant work.  It was also noted that an SSA orthopedic expert had concluded that the Veteran was limited to light work on a sustained basis. 

Expert vocational testimony was provided at the Veteran's SSA hearing.  The vocational expert first testified that the Veteran's past relevant work as a building maintenance repairer is classified as skilled, medium level work and his work was a plumbing supplies sales person is classified as a semi-skilled, light level work.  The expert further testified that the Veteran's work as a plumbing supply sales person would be classified as medium level work as the Veteran described it.  He also stated that the Veteran's work as a construction engineer in the Army was not listed in the Dictionary of Occupational Titles and there was no equivalent to this job title.  Further, the vocational expert testified that the claimant has no transferrable skills. 

In February 2008, the Veteran underwent VA examinations obtain an assessments of the impact of his service-connected disabilities upon his employability. 

A VA audiologist found that, based on his hearing loss, alone, the Veteran should be able to retain employment from his old profession.  The audiologist also noted that he could not comment on the combination of the Veteran's impairments, as he only had expertise in hearing. 

The February 2008 VA spine examiner noted that the Veteran was considered to have a rather significant back disability.  The examiner noted that there was considerable functional impairment as would relate to any activities involving bending, lifting, prolonged standing and working in a forward flexion position.  The examiner opined that, based on the Veteran's history, a physical examination and a review of the claims file and x-rays, the Veteran was considered to be totally disabled at the present time and unemployable.  The examiner further indicated that when reviewing the Veteran's history, it appeared that the Veteran's unemployability dated back to at least 2002, more likely to the 1995-1997 era. 

The physician also noted his consideration of the Veteran's age, and extent to which the normal aging process contributed to the current findings.  He opined that the degenerative changes noted are far in excess of what might be contributed by the normal aging process, and that the condition of the Veteran's back is rather significantly applied to his service-connected injuries. 

In a July 2009 response to the RO's June 2009 request for an extra-schedular determination, the Director of VA's Compensation and Pension Service, found that the Veteran's service-connected low back pain was manifested by symptomatology that did not warrant schedular or extra-schedular ratings in excess of those assigned (0 percent from July 12, 1993, 20 percent from May 8, 2002, and 40 percent from February 8, 2008).  The Director also found that the evidence did not establish entitlement to a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

Pursuant to the 2011 Joint Motion, the Board sought additional opinions. 

Following evaluation of the Veteran in May 2012 , a VA audiologist concluded that it was less likely than not that the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus,  either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  The examiner noted that, in connection with the examination that day, testing  revealed normal hearing thresholds from 250-2000 Hz in the right ear and 250-1000 Hz and a mild hearing loss at 2000 Hz in the left ear.  The audiologist noted that the "critical speech range" is 500-2000 Hz; when a person has a usable hearing sensitivity within that range; it is assumed that the person should have access to most speech sounds in normal conversation-level speech.  Further, the Veteran's word recognition was tested at a normal conversational level in both ears, individually, and he obtained excellent scores.  The Veteran was able to correctly identify 96% of the words spoken in a quiet environment at a normal conversational volume.  Other tests completed on 3/11/03, 6/11/98, and 2/4/94 showed good word recognition at a normal conversational levels.  

The examiner opined that, in a standard quiet work environment, the Veteran should be able to communicate in normal conversation.  The audiologist noted the Veteran's statement of record that  he is unable to hear well on the telephone because of ringing in his ears.  It was noted that, while the ringing may be distracting, it did not have any significant effect on the results of word recognition testing at today's exam, or previous exams (as noted above).  The audiologist concluded by opining that the Veteran is not a good hearing aid candidate at this time, due to his excellent word recognition at normal levels; a hearing aid provides amplification which was evidenced that the Veteran did not need with speech testing, today.  

Additionally, in May 2012, the Veteran was examined by a VA orthopedic surgeon.  After reviewing the Veteran's claims file and examining the Veteran, the physician opined that the Veteran could engage in gainful employment in the semi-sedentary to sedentary occupational field or in light work in which no repetitive bending, stooping, or lifting would be involved.  The physician stated that he based his opinion on his knowledge of the disease process, his review of the literature, and his experience of nearly 40 years in the orthopedic practice.  

The RO subsequently requested that the orthopedic surgeon provide an  additional opinion.  The physician responded by indicating that, as stated earlier, he reviewed the entire claims file.  The physician also reiterated that he had previously stated that from the orthopedic standpoint, regardless of the Veteran's age, there was no reason why he could not engage in some form of work, namely in the semi-sedentary to sedentary type in which no prolonged sitting or standing and repetitive bending, stooping or lifting were involved.  He stated he could not comment further on the 2002 decision by the SSA other than to state that he was not present at those deliberations.  However, he did express that the Veteran does have skills which would allow him to work in some capacity.  

The Board acknowledges that the evidence supports a finding that, due to the combined effects of his disabilities, the Veteran cannot perform his prior work as a construction worker and carpenter.  However, the inability to perform prior employment, alone, is not dispositive of the unemployability question.  The central inquiry here is whether the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  The Board finds that the weight of the evidence does not support such a finding. 

As noted above, in the February 2002 SSA disability determination, the Administrative Law Judge found that that the Veteran met SSA disability requirements based on the disabilities for which service connection has been established.  However, the judge also found that the Veteran could perform light level work on a sustained basis; the decision reflects that this finding was based on the opinion of an orthopedic expert.  This indicates an ability to engage in  sedentary employment. The February 2008 as well as the May 2012 VA audiologists opined that the Veteran's hearing loss, alone, did not preclude employment. 

Additionally, the May 2012 VA orthopedic surgeon's original and addendum opinion clearly state that there was no reason that the Veteran would not be able to engage in some form of work namely in the semi-sedentary to sedentary type in which no prolonged sitting or standing and repetitive bending, stooping, or lifting were involved, and that the  Veteran does have the skills which would allow him to work in some capacity.  

Although the February 2008 examiner found the Veteran totally disabled and unemployable as a result of his back disability, the notation that the Veteran's service-connected injuries were significant factors in the total extent of his impairment is consistent with the 40 percent rating currently assigned.  Moreover, the opinion reflects that at least some extent of back impairment is attributable to the aging process.  As indicated above, the unemployability determination must be made without regard to advancing age.  As such, when considered in light of other pertinent, probative evidence,  this opinion does not support a finding that Veteran has been rendered  unemployable solely as a result of his service-connected back disability. 

The Board also finds that the Veteran's own assertions provide no  a basis for allowance of the claim.

During his March 2006 Board hearing that his hearing, back, hips, knee, and shoulder conditions have rendered him unemployable.  He also testified that he was untrainable and there were not enough jobs in the national economy.  Additionally, throughout the pendency of the appeal, the Veteran has asserted in written statements that his service-connected disabilities have rendered him unable to maintain employment.  

While the Board has considered the Veteran's assertions, they do not constitute persuasive evidence in support of the claim.  As a layperson, the Veteran simply is not shown to possess expertise in medical or vocational matters.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions are not considered more probative than the objective and medical opinions rendered by individuals with appropriate training experts on this matter. 

As a final point, the Board again notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his service-connected disabilities. Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has no significant probative value in this matter, and is not sufficient, in this case, to overcome the other evidence, and the opinion of the Director of VA's Compensation and Pension Service, that the evidence does not establish entitlement to a TDIU, on an extra-schedular basis, for VA purposes. 

For all the forgoing reasons, the Board finds that claim for a TDIU, to include on an extra-schedular basis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


